Dickinson, J.
The plaintiffs, L. C. Dessaint, L. A. Dessaint, and F. W. Angelí, seek to recover as assignees of a promissory note, made-by the defendants, payable to the order of one Goebel, and alleged in the complaint to have been indorsed to the plaintiffs. The complaint alleges that the plaintiffs are, and were during a period including the time when the note was transferred to them, copartners, doing business as such under the firm name of L. C. Dessaint & Sons. The-answer denies that the plaintiffs “were copartners as alleged in said complaint or otherwise.” The transfer of the note to the plaintiffs-was denied. Upon trial the plaintiffs introduced in evidence the note-with an indorsed assignment to “L. C. Dessaint & Sons,” and rested their case without other evidence. The court directed a verdict for the defendants.
The plaintiffs did not show a right to recover on the note. The title of the plaintiffs was in issue, and it was incumbent upon them to-prove it. Proof that the note was assigned to L. C. Dessaint & Sons was not sufficient, without showing the identity of these plaintiffs and the assignees named. The answer put in issue the alleged partnership, and, although the question whether the plaintiffs were copartners was not in itself a material issue, it was necessary to show that they were the assignees to whom the note had been transferred. Proof of the copartnership with the firm name, as alleged, would have been sufficient. The note having been assigned, not by blank indorsement, but specially, the possession of the note by persons not named as the assignees does not raise a presumption of title in them.. *289McGregor v. Cleveland, 5 Wend. 475; Redmond v. Stansbury, 24 Mich. 445; Guidon v. Robson, 2 Camp. 302; Robb v. Bailey, 13 La. Ann. 457; 2 Greenl. Ev. § 163.
Order affirmed.